Citation Nr: 0736427	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In November 2005, the Board remanded the 
veteran's claim for additional development.


FINDINGS OF FACT

1.  The veteran's cervical fusion at C3-4 and C6-7 is a 
congenital defect.

2.  The veteran does not have a cervical spine disability 
that is attributable to his active military service; nor is 
it caused or made worse by service-connected disability.


CONCLUSION OF LAW

The veteran does not have a cervical spine disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a cervical spine disability 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310, 4.9 (2007); 38 C.F.R. § 3.310 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through April 2003, March 2004, and 
November 2005 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his claim.  Although the complete 
notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in May 2006, which followed the 
November 2005 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to criteria for assigning a disability rating or an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), neither of these questions is now before 
the Board.  Consequently, a remand of the service connection 
issue is not necessary.

The Board also finds that the April 2003, March 2004, and 
November 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran has also submitted private treatment records from 
T.R.R., M.D.  Additionally, the veteran was provided multiple 
VA examinations in relation to his claim, the reports of 
which are of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  The veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorder noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at 
entry.  In addition, certain chronic diseases, such as 
arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

Service connection may be granted for disease (not defects) 
of congenital, development, or familial origin.  Service 
connection is warranted if the evidence, as a whole, 
establishes that a familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In that 
precedential opinion, it was noted that a disease considered 
by medical authorities to be of congenital, familial (or 
hereditary) origin by its very nature preexists a claimant's 
military service, but that service connection for such 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  Generally, a congenital abnormality that is 
subject to improvement or deterioration is considered a 
disease.  VAOPGCPREC 82-90.

The veteran and his representative contend that the veteran 
has a disability of the cervical spine that is related to his 
military service or was caused or aggravated by his other 
service-connected disabilities.  The veteran's representative 
contends that the presumption of soundness has not been 
rebutted because there is not clear and unmistakable evidence 
that demonstrates that the veteran's pre-existing cervical 
spine condition was not aggravated during service.

A review of the veteran's service medical records reveals 
that he had a normal entrance examination with regard to his 
neck.  There were no relevant conditions noted on that 
examination.  In June 1969, the veteran was hospitalized 
after he was hit by an enemy rocket while he was stationed in 
the Republic of Vietnam.  There were fragment wounds to his 
back, buttocks, arms, right leg, right thumb, and fingers.  
His wounds were debrided and he returned to duty with 
limitations in August 1969.  The veteran's separation 
examination was normal with regard to his spine and 
musculoskeletal system.

Post-service medical records show that the veteran underwent 
VA examination in September 1970.  There were gunshot wound 
residuals of the dorsal spine, the lumbar spine, and the 
buttocks.  There were minimal scars of the left arm and head.  
There were no scars on the neck and the examiner reported 
full range of motion of the neck.  The evidence does not 
demonstrate that the veteran had arthritis of the cervical 
spine that became manifest to a compensable degree within one 
year of separation from military service.  Thus, service 
connection is not warranted under the one-year presumption 
for chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The veteran did not have complaints involving the neck until 
1982.  An August 1982 VA examination report showed a history 
of a pinched nerve of the neck since February 1982.  That 
examiner also noted that that there were no scars on the 
neck.  Subsequently, the veteran had continuing neck 
problems.  Private treatment records from October 1987 
reflect complaints of severe neck pain and decreased range of 
motion.  A myelogram showed a foraminal defect at C5-6 and 
block vertebrae at C3-4 and C6-7.  A laminectomy was 
performed.

During a VA examination in July 1988, the veteran was 
diagnosed with fusion at C3-4 and C6-7 vertebrae with 
spondylosis of C5-6.  The examiner noted a history of scars 
on the scapula and head, but he could not find a scar on the 
head.  There was a scar on the neck from recent surgery to 
alleviate the pinched nerve.  He stated that the fusion of 
the cervical spine appeared to be congenital or the result of 
post-surgical changes.  A neurological examiner reported that 
the veteran's neck problems developed in 1987 or 1988 with 
the resultant decompression of the pinched nerve.  That 
examiner noted a low hairline and short neck and diagnosed 
the veteran with possible Klippel-Feil syndrome.  Klippel-
Feil syndrome is defined as a congenital defect manifested as 
a short neck, extensive fusion of the cervical vertebrae, and 
abnormalities of the brainstem and cerebellum.  Stedman's 
Medical Dictionary 1733 (26th ed. 1995).

Thereafter, pertinent medical records support the view that 
the veteran has congenital fusion at the C3-4 and C6-7 
vertebrae, as well as another disability at the C5-6 
vertebra.  Private treatment records and employment records, 
dated in June 1999, showed congenital fusion with marked 
degenerative disc disease at the C5-6 vertebra.  A 
radiologist noted that the degenerative changes of C5-6 were 
secondary to the congenital fusion.

Subsequently, the veteran underwent extensive treatment for 
his cervical spine problems by Dr. T.R.R.  Records from 
October 2000 to January 2003 document multiple surgeries of 
the cervical spine.  Dr. T.R.R. noted the congenital fusion 
at C3-4 and C6-7 on several occasions.  Additionally, in an 
October 2000 surgical report, Dr. T.R.R. stated that the 
veteran's spondylosis at C4-5 and C5-6 might be related to 
the congenital segmentation failure.  A September 2002 x-ray 
report described the conditions as developmental anomalies 
and post-operative changes.  Significantly, in an October 
2003 surgical report, Dr. T.R.R. stated as follows:

This gentleman has, what I describe as, 
congenital failures of segmentation at C3-C4 
and C6-C7.  This has led to a great deal of 
spondylitic change at the C4-C5 and C5-C6 
disk spaces with elongation and distortion of 
the body of C5 and the development of massive 
osteophytes bilaterally at these levels.

In May 2003, the veteran was afforded a VA examination in 
relation to the claim.  The examiner noted the history of 
shrapnel wounds and cervical spine surgeries.  On examination 
there was decreased range of motion of the neck.  The veteran 
was diagnosed with congenital deformities of the cervical 
spine and status-post multiple surgeries.  

The veteran submitted a letter from Dr. T.R.R., dated in 
September 2003.  Dr. T.R.R. reported a history of shrapnel 
residuals in the head and brain as a result of injury in 
Vietnam.  Dr. T.R.R. stated that he was concerned that the 
shrapnel in the brain had probably been responsible for a 
great deal of the veteran's difficulty.  In describing the 
veteran's difficulty, Dr. T.R.R. noted a continued long-term 
disability of the right arm and hand, which was primarily 
sensory in nature.  Dr. T.R.R. referenced previous cervical 
procedures and carpal tunnel releases.  He did not provide 
any further insight into the veteran's cervical spine 
disabilities.

In March 2004, the veteran underwent further VA examination 
in order to address any relationship between the veteran's 
cervical spine disabilities and any shrapnel trauma to the 
head.  The examiner from the May 2003 examination addressed 
the issue.  Based on a review of the file, including past CT 
scans of the head, the examiner determined that there were 
two small foreign bodies in the head.  The examiner stated 
that they were not near the cervical spine structures and 
that there was no intercranial trauma.  The examiner 
diagnosed the veteran with congenital fusion of portions of 
the cervical spine, which was possibly a Klippel-Feil 
syndrome.  The examiner went on to opine as follows:

It is less likely as not that the shrapnel 
wounds to the neck are the cause of the 
veteran's chronic neck condition.  This is 
more likely as not due to a congenital 
malformation of the spine.  Degenerative 
dis[c] disease is a frequent complication in 
Klippel-Feil patients.

Pursuant to the Board's remand, the veteran was scheduled for 
another VA examination.  The examiner was to clearly identify 
whether the veteran's congenital abnormality of the vertebrae 
at C3-4 and C6-7 was a "defect" or a "disease."  In April 
2006, the previous VA examiner examined the veteran again.  
The examiner reviewed the claims file and accurately detailed 
the veteran's history of past complaints of neck pain and 
resultant surgeries.  The examiner provided a diagnosis of 
congenital nonsegmentation of C3-4 and C6-7 and multiple 
spondylitic changes of the cervical spine as a complication 
of the congenital segmentation.  Concerning the congenital 
condition, the examiner stated as follows:

[The] veteran's congenital fusion is a . . . 
congenital defect due to development.  There 
is [a] superimposed disease in the form of 
spondylosis of the cervical spine.  This is a 
frequent complication of congenital 
nonsegmentation.  It is less likely as not 
that the spondylitic changes of the cervical 
spine are a complication of the veteran's 
soft tissue injuries experienced while on 
active duty.  There are a number of types of 
congenital anomalies of the cervical spine.  
Klippel-Feil malformation occurs in about 6 
[percent] of spinal x-rays.  The veteran's 
findings are most consistent with Klippel-
Feil syndrome, but either way the congenital 
nonsegmentation is developmental.

In this case, the evidence clearly shows that the veteran's 
cervical spine fusion at vertebrae C3-4 and C6-7 is a 
congenital abnormality.  The Board finds the opinion set 
forth in the April 2006 VA examination report to be probative 
in addressing whether the congenital abnormality is a 
"defect" or a "disease."  After reviewing the claims file, 
detailing the veteran's history, and providing persuasive 
reasoning, the examiner gave the opinion that the veteran's 
cervical spine fusion is a congenital defect due to 
development.  Previous examination reports, x-ray reports, 
and treatment records, including those from Dr. T.R.R, all 
support the conclusion that the fusion is indeed congenital 
in nature.  There is no indication in the record that the 
veteran's condition at C3-4 and C6-7 constitutes a disease 
process, but rather it is simply a defect.

Because the veteran's cervical spine fusion at C3-4 and C6-7 
is a congenital defect, service connection may not be granted 
for that disability under the law, whether it is in fact 
Klippel-Feil syndrome or some other similar anomaly.  See 
38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  The veteran's 
representative is correct in stating that the congenital 
defect was not noted at entrance into military service.  
Additionally, by its nature, the vertebral fusion preceded 
service.  However, further analysis under the presumption of 
soundness is not necessary.  The disability is not a pre-
existing injury or disease, but rather a defect, which is not 
to be service connected.  VAOPGCPREC 82-90 is informative 
when it describes a disease as being capable of improving or 
deteriorating.  In the veteran's case, he has fused 
vertebrae.  As the evidence shows that this condition is a 
defect, it is a matter of being fused or not fused, and not a 
matter of lessening or worsening disability.  Thus, the April 
2006 VA examiner's opinion appears to follow this type of 
characterization.

The evidence does reflect that the veteran's congenital 
defect is subject to a superimposed disease.  That is, there 
is spondylosis or degenerative disc disease of other 
vertebrae of the cervical spine, particularly C5-6.  The 
probative evidence indicates that this disability is 
secondary in nature or related to the veteran's congenital 
fusion at C3-4 and C6-7.  The VA examination reports support 
this finding.  Moreover, in his surgical reports, Dr. T.R.R. 
stated that the congenital failures led to the spondylitic 
changes in the other vertebrae.  While a superimposed disease 
may be service connected if it became manifest or was 
incurred during military service, the medical evidence 
clearly shows that the condition at C5-6 and other cervical 
vertebrae became manifest many years after the veteran's time 
in service.  As noted above, the veteran's separation 
examination was normal regarding the neck, as was the 
September 1970 VA examination shortly thereafter.  Problems 
at C5-6 were not noted until approximately 1987, over 15 
years after the veteran's military service.  Furthermore, no 
medical provider has linked the veteran's spondylosis or 
degenerative disc disease of the cervical spine to his 
military service.  Consequently, service connection is not 
warranted for the cervical spine disease on a direct basis.

In connection with the theory of secondary service 
connection, the veteran submitted the September 2003 letter 
from Dr. T.R.R.  Despite his own comments in his surgical 
reports regarding the etiology of the veteran's spondylosis 
at C5-6, Dr. T.R.R. alluded to a connection between residual 
shrapnel fragments in the veteran's head and his cervical 
spine disabilities, although on its face, the letter really 
only describes a possible connection between residual 
fragments and extremity problems.  Nevertheless, the Board 
finds the opinions in the March 2004 and April 2006 VA 
examination reports to be of more probative value because 
they address the question directly and the examiner provides 
persuasive reasoning.  The examiner stated that, although two 
small foreign bodies had been seen on previous MRI, the 
fragments were not near the cervical spine and did not cause 
intercranial trauma.  In light of these findings, the 
examiner concluded that the veteran's cervical spine 
disability (spondylosis) was more likely than not related to 
the congenital fusion and not related to a residual of the 
in-service soft tissue injuries.

Consequently, because the veteran's C5-6 disability was not 
proximately caused or aggravated by any service-connected 
disability, service connection is not warranted on a 
secondary basis.  See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. 
App. at 448.  (In any event, the Board notes that while the 
veteran is service connected for a scar on the head, he is 
not currently service connected for foreign bodies in the 
head.)

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his cervical spine problems are related to his time in 
service or other service-connected disability, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the etiology of a current 
disability or whether it is a defect or a disease.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a cervical spine disability must be 
denied.  In sum, service connection is not warranted on a 
direct, presumptive, or secondary basis, to include for any 
cervical spine disease superimposed on the cervical spine 
defect.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a cervical spine disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


